DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 6, 2020 and September 25, 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wuxi Shine (CN 208,326,908; cited in the IDS).
	Regarding claim 1, Shine discloses a tensioning device for a wired energy or data transmission path (see figure 1), comprising: a winding drum (14); a cable guide wire stored on the winding drum (14, see figure 1), wherein the winding drum (14) is rotatable by an electrical drive (16) for winding and unwinding the cable guide wire; and a spring accumulator (301) operably exerting a resilient tensile force on a wire portion unreeled from the winding drum (14).
	Regarding claim 2, Shine discloses the tensioning device (see figure 1), wherein the electrical drive (16) operably sets the winding drum (14) in rotation via a two-part drive shaft having a first shaft portion and a second shaft portion (see figure 1).
	Regarding claim 3, Shine discloses the tensioning device (see figure 1), further comprising a torsion spring (12) connecting the two shaft portions (see figure 1).
	Regarding claim 4, Shine discloses the tensioning device (see figure 1), wherein the torsion spring (12) comprises the spring accumulator (see figure 1).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 5-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 5-20 are:
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a tensioning device, wherein the torsion spring comprises a leg spring having a first leg and a second leg, wherein the first leg is pivotally associated with the first shaft portion and the second leg is pivotally associated with the second shaft portion.
Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations a tensioning device, further comprising a sensor operably detecting a relative angle between the first and second shaft portions.
Regarding claim 7-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations a tensioning device, wherein the spring accumulator comprises a guide roller pair and a deflection roller for deflecting the wire portion unreeled from the winding drum along a variable deflection path.
Regarding claims 15-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations a tensioning device for a wired energy or data transmission path, comprising a spring accumulator operably exerting a resilient tensile force on a wire portion unreeled from the winding drum; a drive shaft comprising a first shaft portion and a second shaft portion; and a control unit and a sensor, the sensor being disposed in communication with the control unit; wherein, based on the relative angle between the two shaft portions detected by the sensor, the control unit operably controls the electrical drive such that a predetermined average tensile force is maintained in the unreeled wire portion.
Regarding claims 19 and 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a tensioning device for a wired energy or data transmission path, comprising: a spring accumulator operably exerting a resilient tensile force on a wire portion unreeled from the winding drum; a drive shaft comprising a first shaft portion and a second shaft portion; a first sensor and a second sensor being disposed in communication with the control unit; a control valve arrangement; and a hydraulic system in communication with the control valve arrangement, wherein a hydraulic operating pressure of the bladder accumulator is varied via the control valve arrangement; wherein, based on the relative angle between the two shaft portions detected by the first sensor or the instantaneous deflection of the spring cylinder detected by the second sensor, the control unit operably controls the electrical drive such that a predetermined average tensile force is maintained in the unreeled wire portion.
These limitations are found in claims 5-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ritcher et al (US 6,065,710), Weislo (US 4,557,038), Toda et al (US 4,379,615), Williams (US 4,163,526), Kegel (US 10,938,196) and Ahirara et al (US 3,943,306) disclose a tensioning device. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


August 12, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848